OPINION — AG — ** FIREMEN'S RELIEF AND PENSION FUND — PERFORMANCE OF DUTY ** QUESTION: UNDER 11 Ohio St. 367 [11-367]. THE FIREMEN IN CREEK COUNTY WOULD APPRECIATE KNOWING IF THE DOCTOR BILLS OF SUCH SICKNESS SHOULD BE PAID FROM THE FIREMEN'S RELIEF AND PENSION FUND AND IF NOT WHO WOULD BE LIABLE FOR DOCTOR BILLS OCCASIONED BY INJURY OR DISABILITY DURING THE FIREMEN'S TOUR OF DUTY IN HIS PERFORMANCE OF SAID DUTY ? — SEE OPINION NO. APRIL 21, 1939 — READ (DISABILITY, INJURY, FIREMEN) CITE: 11 Ohio St. 367 [11-367] (FRED HANSEN)